Per Curiam.
This motion will be treated as a motion for judgment on the pleadings and the admissions contained in the answer and in the confession of judgment. From such papers and pleadings the judgment directed by the order herein was justified. The order should, therefore, be affirmed, with ten dollars costs and disbursements, and judgment may be entered therein twenty days after service of the order to be entered hereon. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Burr, JJ. Order affirmed, with ten dollars costs and disbursements, and that judgment may be entered herein twenty days after service of order.